Citation Nr: 0308295	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-19 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1963 to July 1967, 
including service in Vietnam from December 1965 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 1999, the Board reopened the 
previously denied claim seeking service connection for PTSD 
and remanded the appeal to the RO for further development, 
which has been substantially completed.  In July 2002, the 
Board remanded the appeal again to the RO in order to accord 
the appellant the Travel Board hearing he had requested.  In 
January 2003, the appellant and his wife appeared at a 
hearing held at the RO before the undersigned and explained 
their contentions.  A transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.  

2.  Although he served in Vietnam, the appellant is not shown 
to have engaged in combat with the enemy.  

3.  No service stressor supporting a diagnosis of PTSD has 
been corroborated by credible evidence.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is not 
established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the Board's 
March 1999 remand, and the hearing before the undersigned, VA 
has notified the appellant of the evidence and information 
needed to substantiate the current claim, the information he 
should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  Therefore, the Board is 
satisfied that the VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his claims 
seeking service connection for his psychiatric disability, 
and extensive service medical and personnel records and unit 
chronologies have been obtained in an attempt to verify the 
claimed stressor events in service.  A written statement from 
a private physician has also been associated with the record 
along with extensive VA and private medical records, as well 
as records from the Social Security Administration.  Neither 
the appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

III.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the course of the present claim, § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Subsequent 
amendments to this regulation, effective March 7, 2002, did 
not change these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

II.  Analysis

The appellant served in the U.S. Marine Corps from July 1963 
to July 1967.  When examined in July 1963 in connection with 
his enlistment, he had no relevant complaints, and he was 
clinically evaluated as psychiatrically normal.  

He was seen for psychiatric evaluation in February 1964 in 
connection with his attempts to obtain his release from 
service.  It was reported that he had deliberately injured 
his left eye by staring at the sun for 45 minutes in order to 
facilitate his release from service; there were other 
attempted self-inflicted mutilations as well.  He was 
described as a glum and rather sullen individual, who kept 
insisting that he should be separated from the Marine Corps 
because he didn't like the food, he didn't like the people, 
and he didn't like getting up early in the morning, etc.  A 
review of his background history revealed many manifestations 
of marked instability and inability to identify with others.  
He reportedly felt little sense of obligation to his country, 
his religion, or his parents.  His judgment was described as 
extremely self-centered and determined almost exclusively by 
considerations of self and now.  He was nevertheless 
considered sane, competent and responsible, and evidence of 
serious psychiatric illness was not elicited.  The final 
clinical assessment of was emotional instability.  

Service personnel records indicate that the appellant served 
in Vietnam from December 6, 1965, to October 15, 1966.  On 
his second day in Vietnam, he was assigned to Marine Air 
Control Squadron-7 (MACS-7), Marine Wing Headquarters Group-1 
(MWHG-1) of the First Marine Aircraft Wing (1st MAW), where 
he performed the duties of a Motor Vehicle Operator and Auto 
Mechanic until August 24, 1966, when he was assigned to the 
2nd Light Anti-Aircraft Missile Battalion (2dLAAMBn).  He 
continued to perform the duties of an Auto Mechanic until 
October 15, 1966, when he was transferred out of Vietnam and 
eventually returned to the U.S.  Both of his units in Vietnam 
were stationed at Chu Lai, and the relevant command 
chronologies contradict the appellant's contentions of 
extensive combat actions, both offensive and defensive.  They 
reflect, instead, relatively peaceful operations in support 
of Air Traffic Control and air defense of the Chu Lai region.  
These official unit histories reflect none of the offensive 
combat operations later described by the appellant (jungle 
and night ambushes, combat sweeps, village patrols, etc.), 
and mostly routine and uneventful defensive operations, such 
as perimeter defense mounted from protected bunkers, etc.  
These records document extensive medical care which was 
provided by military personnel for residents of neighboring 
villages instead of the aggressive and punitive village 
patrols in which the appellant claims to have participated.  
The unit chronologies also reflect virtually no combat 
casualties and only one combat-related wound ( a suspected 
grenade wound sustained by a corporal on guard duty at MACS-7 
while the appellant was a member of that unit), instead of 
the appellant's account of frequently seeing dead bodies and 
wounded or killed friends, etc.  It is therefore significant 
that the appellant received no awards for valor or otherwise 
indicating his engagement in combat with the enemy, and that 
the service department has twice commented that he was not 
awarded the combat action ribbon which is awarded for active 
participation in ground or surface combat.  

The service medical records reflect no psychiatric complaints 
or treatments after February 1994.  When medically examined 
in July 1967 in connection with his release from active duty, 
the appellant was clinically evaluated as psychiatrically 
normal.  

The appellant was hospitalized at a VA facility from July to 
September 1968 for observation and treatment of possible 
pulmonary tuberculosis and for dental treatment.  The 
relevant medical records reflect no psychiatric complaints, 
treatments or diagnoses, although the appellant has 
subsequently implied that he was hospitalized at this time 
for psychiatric treatment.  See appellant's written statement 
dated March 25, 1981.  Follow-up outpatient treatment records 
are likewise devoid of any indication of psychiatric problems 
at this time.  

The appellant's initial claims for VA disability benefits in 
August 1968 and October 1976 were not based upon psychiatric 
disability.  Likewise, the report of a VA medical examination 
of the appellant in March 1977 reflects no psychiatric 
complaints or findings.  In May 1979, he filed a claim 
seeking VA benefits for a nervous condition, for which he was 
currently hospitalized, and which he attributed to the 
February 1964 episode in service which resulted in a 
psychiatric evaluation.  He made no mention of other 
stressful events in service at this time.  

The appellant was hospitalized at a VA facility from May to 
June 1979 for the treatment of pedophilia involving 
inappropriate conduct with his 13 year-old daughter. He gave 
a history of being attracted to adolescent girls going back 
to his own youth, and he admitted to several prior episodes 
involving 13-15 year old girls before his marriage.  After 
being confronted by his wife after the latest such episode, 
he became severely depressed.  The relevant medical records 
reflect no mention of the appellant's experiences in service, 
and the final diagnoses reported at this time were pedophilia 
and a depressive neurosis.  In subsequent reports to medical 
personnel, the appellant has characterized this period of 
hospitalization as being precipitated by a "nervous 
breakdown," without further details.  See, e.g., the report 
of the initial intake interview on April 11, 1990, by the 
appellant's private psychiatrist.  

The appellant was again hospitalized at a VA facility in 
January and February 1980 for the treatment of a depressive 
neurosis (late stress response) because of an acute 
decompensation of his long-standing depression.  He 
complained of difficulty in falling asleep at night, 
decreased appetite, mood changes, periods of disorientation, 
and suicidal ideation; and he also exhibited some psychomotor 
retardation.  The relevant VA Discharge Summary makes no 
mention of the appellant's experiences in service, but it 
does note that he was referred to the Veterans Outreach 
Program as he was found to be a good candidate for this new 
program.  

In July 1980, a Team Leader (Ph.D.) and Outreach Specialist 
(MSW) at a local Vet Center reported that, based upon several 
interviews with the appellant, it was their impression that 
he had PTSD.  This was based upon their "findings" that the 
appellant was a combat Marine who served in Vietnam; 
experienced over 36 hours of continuous battle with the enemy 
on the ground; reported seeing many of his comrades die; and 
shared on numerous occasions his act of deliberately stepping 
on the throat of a wounded Vietnamese woman and "squashing 
her like a bug."  It was said that the appellant carried 
deep unresolved feelings of guilt concerning this and other 
acts toward the enemy, as well as deep resentment toward his 
basic training for making him a "devil."  It should be 
noted that this history given by the appellant, and accepted 
by these individuals, is not corroborated by, and is often 
contradicted by, the service medical, personnel, and unit 
chronology records.  Subsequent VA and private medical 
records sometimes reflect a diagnosis of PTSD, which is 
always based upon similar, unconfirmed stressor events as 
related by the appellant.  Psychiatric diagnoses of an 
anxiety disorder, dysthymic disorder, and major depression 
are also reflected by these medical records.  

In a December 1980 written statement, the appellant claimed 
that the emotional instability treated in service in February 
1964 had been aggravated by sending him to Vietnam.  He also 
referred to brutal and inhumane treatment by Drill 
Instructors in Boot Camp as being the reason he was filled 
with disgust with military service.  He also reported his 
prior treatment for pedophilia in this statement, and blamed 
it on delayed stress syndrome.  

In March 1982, the appellant was accorded a VA psychiatric 
examination, which resulted in the diagnosis of a major 
depressive disorder.  The examiner commented that, based upon 
information obtained from the appellant, he did not qualify 
for a diagnosis of delayed stress syndrome.  

In January 1983, the Board denied the appellant's initial 
claim seeking service connection for PTSD on the grounds 
that, although the appellant was preoccupied with his alleged 
Vietnam experiences, they were not shown to be a causal 
factor in the depression diagnosed years after service, which 
was considered to be a reaction to his postservice sexual and 
financial problems.  

In December 1983, a private psychiatric evaluation of the 
appellant resulted in a diagnostic impression (not a 
diagnosis) of PTSD, together with a paranoid personality 
disorder and a major depressive disorder.  The appellant 
mentioned no combat experiences during this interview, and 
the reported impression of PTSD was not based upon a review 
of the relevant historical and medical records, nor was it 
related to any specific stressor event in service.  

In November 1994, the Social Security Administration (SSA) 
found the appellant to be disabled for their purposes due to 
a generalized anxiety disorder, an affective disorder, and 
degenerative disc disease.  Although the appellant's history 
of Vietnam service was noted, and a diagnosis of PTSD was 
included in the material considered by the SSA, PTSD was not 
listed as one of the bases for the SSA disability decision.  

At a hearing held before a Hearing Officer in September 1997, 
the appellant was asked to provide more details concerning 
his alleged combat-related stressors in Vietnam.  He said he 
was shot at quite a lot, but was never hit.  His wife 
indicated that she did not consider it "healthy" for the 
appellant to try to recall any further details.  See 
Transcript, p. 4.  The appellant testified that the 1968 VA 
hospitalization (which involved the treatment of suspected 
pulmonary tuberculosis, according to the relevant medical 
records) was for psychiatric treatment related to his Vietnam 
experiences.  See Transcript, p. 5.  

In March and May 1998, the service department wrote to 
indicate that the largely anecdotal incidents described by 
the appellant were not researchable without further specific 
information concerning dates, places, and names, etc.  It was 
also said that there were no means to verify incidents such 
as the reported perimeter guard duty as this was an inherent 
duty of a combat unit.  As previously noted, the service 
department commented that the appellant's primary duty in 
Vietnam was as an automotive mechanic, and that he was not 
awarded the combat action ribbon which was inconsistent with 
his accounts of his participation in ground or surface 
combat.  The relevant command chronologies were received from 
the service department in July 1999.  

On a VA psychiatric examination in April 1998, the final 
diagnosis was PTSD, but this was based upon the appellant's 
unverified accounts of intense combat-related stressors in 
Vietnam.  His most traumatic event was said to be killing a 
wounded female enemy soldier in order to stop her screams.  

The appellant has submitted several lengthy written 
statements setting forth his account of the stressors he 
encountered in service.  Most of these are vague and general 
descriptions of allegedly stressful situations in which he 
found himself (abuse by Drill Instructors, walking perimeter 
guard, etc.) without naming any specific stressful incidents 
or supplying other specific information as to time, place, 
and persons involved; or they describe combat-related 
incidents which are totally inconsistent with the known facts 
of the appellant's service in Vietnam.  

At the January 2003 hearing, the appellant was again advised 
of the necessity for him to submit specific information which 
would permit verification of his claimed stressors.  He 
alleged that he spent one full day soon after his arrival in 
Vietnam collecting dead bodies and putting them in to body 
bags.  He said that the incident in which he killed a 
Vietnamese woman occurred during a combat sweep in October 
1966 (Transcript, p. 11) and that he still had nightmares and 
flashbacks of this incident in service, although he admitted 
that he does not usually remember what his nightmares are 
about.  He also related an incident in which, while guarding 
the perimeter in a foxhole, he ran away and hid in the bushes 
because grenades were being tossed closer and closer to his 
foxhole (Transcript, p. 13).  He related another incident in 
which he jumped over a wall to escape an incoming mortar 
round and landed in a cactus bush, sustaining a puncture 
wound for which he was offered, but declined, the Purple 
Heart Medal (Transcript, p. 6).  

The service medical records indicate that a thorn was removed 
from the appellant's left leg on February 3, 1966, but no 
mention is made in these records of this wound being combat-
related or of the Purple Heart Medal.  The alleged offer of a 
Purple Heart Medal under these circumstances in not only 
completely undocumented, it is inherently unlikely.  Two days 
earlier, the appellant had been treated for urticaria 
resulting from insect bites while on guard duty.  When he 
returned for follow-up treatment on March 17, he was excused 
from guard duty for one week.  

As noted above, the appellant has been unable to supply 
sufficient specific details to enable the service department 
to verify any of the claimed stressors in service, and the 
relevant service personnel records and command chronologies 
do not corroborate, and often contradict, his accounts of 
frequent and intense combat with the enemy.  The Board has 
concluded that a preponderance of the evidence indicates that 
the appellant never engaged in combat with the enemy.  
Consequently, his own, uncorroborated accounts of stressor 
events are insufficient to establish that these events 
actually happened.  Independent corroboration of the claimed 
stressors is required in this case.  

Even if true, the episode in which the appellant claims to 
have killed a female Vietnamese in cold blood would 
constitute willful misconduct on his part which would 
preclude a grant of service connection based upon this 
incident.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.301.  The 
appellant has also related that this incident occurred in 
October 1966.  However, he left Vietnam for good on 
October 15, 1966, and he has stated elsewhere (in his 12-page 
written statement submitted at the January 2003 hearing) that 
he was put on safer duty patrolling the work tent area of his 
unit once he was "short," i.e., nearing his rotation out of 
Vietnam.  Accordingly, the Board cannot conclude that the 
appellant's account of this event is at all credible.  

Similarly, the appellant's account of the grenade attack 
while he was in a foxhole is inconsistent with the known 
facts.  This incident must have occurred while the appellant 
was assigned to the 2dLAAMBn; he has himself indicated that 
it occurred at his second outfit (see the12-page statement 
submitted at the January 2003 hearing), and the records show 
that the perimeter of MACS-7 was heavily fortified with 
bunkers, etc.  However, the command chronology of the 
2dLAAMBn does not reflect such an incident while the 
appellant was assigned to that unit, although a similar 
incident involving another individual at MACS-7 in July 1966 
is documented in the command chronology of that unit.  The 
suspicion arises that the appellant has adopted for his own 
purposes stories which he heard in Vietnam about other 
individuals.  His inability to be more specific about the 
claimed stressors only reinforces the Board's doubts about 
the appellant's credibility.  Moreover, his account of 
himself as an individual constantly seeking combat 
opportunities in order to avenge his dead comrades is 
completely inconsistent with the February 1964 psychiatric 
evaluation of him as an extremely self-centered individual 
with no feelings of responsibility towards others.  

The appellant has not identified any other specific events in 
service which are related to his current complaints of 
flashbacks and nightmares, and it is unlikely that either of 
these episodes occurred at all or, if they did occur, 
involved the appellant.  

In sum, the evidence clearly demonstrates that the veteran's 
allegations concerning service stressors are not credible and 
that he did not engage in combat.  Moreover, the diagnoses of 
PTSD contained in the record are based upon stressors that 
have not been verified and cannot be verified.  Therefore, 
the claim must be denied.  The Board has considered the 
doctrine of reasonable doubt, but concludes that it is not 
applicable to this case because the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Service connection for PTSD is denied.  



		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

